TO BE PUBLISHED

§§upreme Tnurt of 'l CE§entm:kg

80 FHNAL

' 1N RE: MADISON szELL ` ` ' .' ©ATEM»)

scR 2. 1 10 APPLICANT
.oPINIoN AND_oRDER

Madison Sewell (“_Applicant”), tendered an application for admission to
the Kentucky Bar without'examination. Applicant graduated from Stanford
y Law in 2001 and was admitted to practice law in the state of Washington*in'
2002. t He is currently employed by the Henderson County School System in
Hend'erson, Kentucky,` where he teaches pre-law courses at the high school
- level. Applicant is also a frequent presenter at continuing legal education
seminars and lJistrict Bar meetings. .It appears that Applicant does not
currently practice law in any jurisdiction _' v n

As for the basis of his admission without examination, Applicant relies
‘. on SCR 2. 1 10. That rule states in pertinent part:

(l) Any person who has been admitted to the highest Court of the

District of Columbia or some sister state and who has been

engaged in the active practice of law, in a state or jurisdiction

which has reciprocity or comity with Kentucky, for five of the seven -
- years next preceding the filing of an application may be admitted to

the bar of this state without examination provided the applicant

meets all requirements for admission to the bar under these Rules.

Active engagement in the teaching of the law shall be

considered active engagement in the practice of law.

(Emphasis added).

The Kentucky Offlce of Bar Admissions Character and Fitness Committee
(“Committee”) denied Applicant’s application for admission, concluding that his
employment and other instructional endeavors did not constitute “active
engagement in the teaching of law[,]” Which, the Committee reasoned, “has
always been interpreted to be teaching in law school to law students.”l

' It appears that we only,have one reported case on point. Sullivan v.
Kentucky State Bd. of Bar Examiners, Character and Fitness Committee, 563
S.W.2d 713 (Ky. 197 8). That case involved an applicant for admission to the
Kentucky Bar~who was admitted in Ohio and -_who had taught law at the 4
Salmon P. Chase College of Law for five years prior to his application.' The
Court held that the applicant’s tenure at Chase was sufficient to satisfy SCR
- 2.110. ' '

In contrast, Applicant cites no legal authority in support of his argument
for a broader interpretation of “the teaching of law.” However, Applicant states
that he has “tried numerous cases in federal court and has argued numerous
appeals before the Sixth Circuit, through his work as an Assistant Federal v
Fublic Defender'and.Assistant U.S; Attorney, culminating in his work as a trial
attorney for the United States Department of Justice.” Applicant also cites his
work as a speaker at events sponsored by the Kentucky Bar Association (KBA),
and other professional legal organizations In addition, Applicant notes that
his high school students have received college credit for their work in his

courses. Furthermore, Applicant has advanced certifications in non-legal

disciplines. He also taught Physics and Chemistry_in D.C. public school
system.` l n

Simply put, 'SCR' 2.110 is inapplicable here. Therefore, we need not '
discuss whether teaching pre-law at the high school level constitutes “active
engagement in the teaching of the law.” SCR 2. 110 applies to states that have
reciprocity with- Kentucky. Although Applicant was admitted to the l '
Washington Bar, the basis of his admission without examination is premised
_ on teaching in Kentucky, not Washington or any other state with which
Kentucky has reciprocity. As such, the decision in Sullivan was misguided and
is hereby~overruled.

We note in passing that the Applicant’s legal experience is impressive,'
and his teaching experience in Kentucky is laudable. However, the appropriate
path for admission without examination in this case wasn for Applicant to
l submit his application in a timely manner after he ceased practicing law in a
l foreign forum and began teaching in Kentucky. At the time Applicant filed his -
` petition, however, Applicant had not been practicing) law for the requisite time
period in a state that has reciprocity with Kentucky. Therefore, his application
was untimely. Considering the unique circumstances, however, Appellant` is
~ entitled to a complete refund of his application_fee.

ACCORDINGLY, IT IS ORDERED that Applicant, Madison Sewell’s
\,Motion.for Reconsideration is hereby denied. The Kentucky Office of Bar

Admissions shall refund Appellant his $1,500 application fee.

All sitting. All concur.

ENTERE'D: December 15, 2016. 2 z §§

 

CHIEF JUSTICE